Citation Nr: 0517389
Decision Date: 06/27/05	Archive Date: 09/19/05
DOCKET NO. 00-12 660                        DATE JUN 27 2O05

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUES

1. Entitlement to service connection for an appendix condition, claimed as due to radiation exposure.

2. Entitlement to service connection for gastrointestinal condition, to include ulcer and reflux disease, claimed as due to radiation exposure.

3. Entitlement to service connection for removal of the gall bladder, claimed as due to radiation exposure.

4. Entitlement to service connection for a right shoulder condition, claimed as to radiation exposure.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

AmblerT. Jackson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1948 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision from the Department of Veterans Affairs (VA) Regional Office in New York, New York, which denied the claim for entitlement to service connection for all of the issues currently on appeal before the Board.

The veteran presented personal testimony in August 2000 at the RO. A transcript of the hearing is of record.

The instant appeal has been advanced on the Board's docket by reason of the appellant's advanced age. See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.P.R. § 20.900(c) (2004).

FINDINGS OF FACT

1. All evidence necessary for adjudication of this claim have been obtained by VA.

2. The record lacks competent medical evidence that would tend to link the appendix condition, claimed as due to ionizing radiation exposure, to service.

3. The record lacks competent medical evidence that would tend to link the gastrointestinal condition (to include ulcer and reflux disease), claimed as due to ionizing radiation exposure, to service.

-2


5. The record lacks competent medical evidence that would tend to link the removal of the gall bladder, claimed as due to radiation exposure, to service.

6. The record lacks competent medical evidence that would tend to link the right shoulder condition, claimed as due to ionizing radiation, and service.

CONCLUSIONS OF LAW

1. The appendix condition, claimed as due to radiation exposure, was not incurred in or aggravated by military service, nor may they be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.326 (2004).

2. The gastrointestinal condition (to include ulcer and reflux disease), claimed as due to radiation exposure, was not incurred in or aggravated by military service, nor may they be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1131,5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.326 (2004).

3. The removal of the gall bladder, claimed as due to radiation exposure was not incurred in or aggravated by military service, nor may they be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1131,5103, 5103A, 5107(b) (West 2002);38 C.F.R.§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.326 (2004).

4. The right shoulder condition, claimed as due to radiation exposure, was not incurred in or aggravated by military service, nor may they be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.326 (2004).

- 3 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004). The VCAA and its implementing regulations essentially include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained and by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The regulations also define the obligation of V A with respect to its duty to assist the veteran in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred to as Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) essentially held that VA must provide notice "upon receipt" and "when" a substantially complete application for benefits is received. This mandates that notice precede an initial unfavorable agency of original jurisdiction (AOJ) decision on a service-connection claim. The Court also specifically recognized that where the notice was not mandated at the time of the initial AOJ decision, as is the situation in the veteran's case, the AOJ did not err as a result of not providing such notice specifically complying with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an initial AOJ adjudication already occurred.

For the reasons enumerated below, there is no indication that there is any prejudice to the veteran by the order of the events in this case. See Bernard v. Brown, 4 Vet. App. 384 (1993). Any error in the sequence of events is not shown to have any effect on the case, or to cause injury to the veteran. As such, the Board concludes that any such error is harmless, and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

- 4


In the veteran's case, the VCAA was enacted subsequent to the receipt of the initial unfavorable AOJ decision. In January 2000, VA received the veteran's claims for entitlement to service connection for the following conditions: a right shoulder condition, the removal of a gall bladder, an appendix condition, and a gastrointestinal condition, all claimed as due to radiation exposure. The RO denied the claims in March 2003 and notified the veteran of the denial in April 2000. At a later date in April 2000, the veteran submitted a timely Notice of Disagreement.

In May 2000, the RO issued a Statement of the Case, and in June 2000, the veteran perfected the appeal before the Board. By correspondence, dated in June 2002, the RO informed the veteran of the requirements of VCAA. The correspondences advised the veteran of his responsibilities and VA's responsibilities under the VCAA, including what evidence should be provided by the veteran and what evidence should be provided by VA. A similar correspondence was issued in October 2003. In January 2005, the RO sent the veteran a Supplemental Statement of the Case.

The Board notes that there is no indication that the veteran or his representative have identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained. Accordingly, the Board will proceed to adjudicate the veteran's claims for entitlement to service connection.

Factual Background

The service medical records show that when the veteran enlisted in the Navy, his physical examination, dated in January 1948, was normal. In January 1951, the veteran was examined and found physically qualified for discharge and reenlistment in the Navy for a period of six full years. There were no defects noted and the physical examination was normal. The January 1957 Report of Medical Examination, for the purposes of discharge, stated that there were no defects.

By correspondence, dated in February 1982, the veteran received a correspondence from the Navy Nuclear Test Personnel Review. The information provided the veteran with the status of the Nuclear Test Personnel (NTPR) program, a summary

- 5 


of the test series in which the veteran participated, and a current report on the radiation exposure the veteran received. Associated with the claims folders a document titled, "Atmospheric Nuclear Test Participant". The document confirms the veteran's exposure to ionizing radiation from April 1956 to August 1956 while participating on Operation REDWING. He received a total dose exposure of 2.795 rem.

The veteran received treatment from the VA Medical Center in Albany, New York. A series of VA Geriatric Primary Care Clinic Notes, beginning in July 1999, included a medical history of significant hypertension, degenerative joint disease, symptoms of low back pain, hiatal hernia, and a diagnosis of asbestosis. A review of the gastrointestinal system revealed a well-healed ulcer at duodenal bulb.

In January 2000, the veteran was seen for a follow-up of hypertension and gastroesophageal reflux disease (GERD)/hiatal hernia. He experienced issues with GERD approximately two to three times per week, complaining that he experienced gastric burning.

The veteran's April 2000 Notice of Disagreement was accompanied by a statement in support of the claims, an article, and an "Atomic Veterans" newsletter. The veteran stated that in 1956, while located on Perry Island, he was a participant in atmospheric testing and the operation was called Operation Red Wing. He was tasked with collecting samples of fallout from the test and while aboard the United States Ship Granville S Hall (TAG) 40), he was exposed to a substantial amount of radiation. Regarding the right shoulder condition, the veteran maintained that the United States (U.S.) Air Force dropped a bomb in very near proximity to him and it knocked him off of his feet, resulting in an injury to the right shoulder.

The veteran's past surgical history included status post cholecystectomy, status post appendectomy, and status post hemorrhoidectomy. A review of the veteran's symptoms revealed that he had a history of GERD and hiatal hernia. In reviewing the veteran's musculoskeletal system, it was noted that he experienced occasional back pain; however, there was no other joint pain or stiffness.

- 6


In connection with the June 2000 Substantive Appeal, the veteran submitted a statement in support of the claims. He stated that while on Perry Island the US Air Force dropped the Hiroshima Bomb close to where he was positioned and the force knocked him down, resulting in injury to the right shoulder for about one week. He did not seek medical treatment because there were no Naval hospitals on the beach. He maintained that he has experienced problems with the right shoulder ever since the injury. The veteran informed VA that he underwent surgery to have the gall bladder removed. He is uncertain as to whether the gall bladder was cancerous because itwas not tested; however, it is his belief that it was cancerous. He further stated that in approximately August 1984, his appendix ruptured and became wrapped around his intestines. In removing the appendix, the doctors had to scrape the appendix off of the intestines. As a result, he argues, the appendix condition is very closely related to the intestinal problems.

In his statement, the veteran argues that the intestinal condition is directly related to his time spent on Perry Island. On the Perry Island, he maintains that he developed an ulcer and suffered from a lot of pain in the intestines.

In August 2000, the veteran presented personal testimony at the RO. He testified that he injured his right shoulder when the blast from a bomb knocked him down viciously. He was treated with medicine for the pain by a corpsman. At discharge, the examiner did not check his shoulder. He received treatment from a chiropractor in Albany. He testified that he began having stomach problems in the 1980s, he sought medical treatment and the doctor indicated that his gallbladder was deteriorating and that he had stones. The gallbladder was removed and at that time the pain disappeared for quite some time. There was no biopsy conducted to determine if the gallbladder was cancerous. In describing the appendix condition, the veteran explained that his intestines ruptured, requiring surgery, and as the appendix was being removed, the appendix had to be peeled off of the lower intestines. A biopsy was conducted and the appendix was not found to be cancerous. Subsequent to the rupturing of the appendix, he suffered from hiatal hernia.

- 7 


Numerous VA and private medical records have been associated with the claims folder, and have been reviewed. These records reflect ongoing treatment for various medical problems.

A July 2000 VA radiology Diagnostic Report shows bilateral shoulder pain and decreased range of motion. The impression was normal bilateral shoulders.

In a private medical statement authored by Dr. J.M.P., dated in November 2000, it was noted that the veteran was referred to the private physician for evaluation of longstanding reflux symptoms. A Special Procedure Report from Dr. J.M.P., dated in January 2001, shows that the veteran underwent esophagogastroduodenoscopy and biopsy for refractory gastroesophageal reflux disease symptoms. The diagnosis was 1) duodenitis, 2) gastritis with erosions, and 3) probable esophagitis. In September 2001, after the veteran experienced a change in bowel habits, he underwent a colonoscopy, with biopsy. The impression was a normal colonoscopy.

VA Treatment records, dated in June 2001 to May 2002 show treatment for degenerative joint disease.

On VA orthopedic examination, dated in July 2002, the examiner reported that the veteran's claims folder was present and reviewed prior to the examination. The veteran reported a history as previously noted. He described neck and shoulder pain, as well as limitation of motion. Following physical examination, the impression was degenerative arthritis of the cervical spine and chronic tendonitis of the shoulders.

During his July 2002 V A gastrointestinal examination, the veteran related a history of the events leading up to the removal to the appendix and gall bladder. He reported that in 1984, he had a three-day period of intense abdominal pain, which was ultimately diagnosed as appendicitis. The veteran underwent an operation that revealed that the appendices leaked and adhered to the small intestine. There was drainage after the repair was made. He recalled spending two weeks in the hospital after the operation. He reported no problems with digestion or eliminations;

- 8 



however; he has suffered from GERD for many years, as well as ulcers, beginning in as early as 1950. The service medical records are silent for the disorder.

The examiner noted that the veteran experienced abdominal pain in the mid 1990s. He under went a chest X-ray, which revealed gallstones that were ultimately removed. Other than eructation, the veteran has no other abdominal systems suggestive of an active disease. Following physical examination, the examiner opined that although numerous neoplastic conditions. have been associated with radiation exposure, there has been no such association with the common disorders of gallbladder disease and acute appendicitis. The impression was status post .appendicitis with adhesions to the intestine by history, and status post cholelithiasis, with subsequent cholecystectomy.

A March 2003 gastrointestinal evaluation performed at a private facility included an esophagogastroduodenoscopy with biopsy. The examination revealed evidence of gastritis and possible short segment Barrett's esophagus. The biopsy of the distal esophagus was negative for dysplasia, and an gastric biopsy was negative for Helicobacter pylori.

VA treatment records show treatment for hypertension, GERD, and complaints pertaining to asbestosis.

In the Statement of Accredited Representative in Appealed Case (V A Form 646), the veteran, through his representative, argued that as a participant in atmospheric testing, he was exposed to radiation, which caused the loss of the gall bladder and appendix, as well as a right shoulder and stomach condition. As a result, he believes that there was a direct correlation between his health problems throughout his life and the time spent as a participant in atmospheric testing.

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 D.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

- 9 


Service connection for a radiogenic disease may be established in one of four ways. First, service connection is granted if a veteran had the disease in service or, in the case of malignant tumors, if the tumor was manifested to a degree of 10 percent or more, within the first post service year. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3),3.309(a).

Second, if a veteran participated in service in a radiation- risk activity (as defined by statute and regulation) and, after service, developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, if a veteran was exposed in service to ionizing radiation and, after service, developed any cancer within a period specified for each by law, then the veteran's claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service. 38 C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions regarding service connection for radiogenic diseases do not operate to exclude the traditional (direct incurrence) approach, service connection may be established based on medical evidence of a current disease etiologically related to in-service events. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).

Analysis

The veteran claims entitlement to service connection for the removal of the gall bladder and appendix, as well as a gastrointestinal condition and a right shoulder disorder, as a result of radiation exposure during his status as a Atmospheric Nuclear Test Participant in 1956.

- 10 

If a veteran participated in service in a radiation-risk activity and subsequently develops a disease listed in the regulation, the disease is presumed to be due to the radiation-risk activity. 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Recognized radiation-risk activities are: on site participation in atmospheric nuclear tests; participation in the occupation of Hiroshima or Nagasaki between certain dates; internment as a prisoner of war in Japan during World War II with opportunity for exposure to ionizing radiation; and certain service in one of three gaseous diffusion plants. The list of diseases specific to radiation-exposed veterans, and for which service. connection may be granted by presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), does not include any claimed disorder.

It is conceded that the veteran participated in atmospheric nuclear tests. However, because none of the claimed disorders are listed at 38 U.S.C.A. § 1112(c) and 38 C.P.R. § 3.309(d), even if the veteran participated in service in a "radiation-risk activity" as that term is defined by applicable law, the removal of the gall bladder and appendix, as well as a right shoulder disorder and gastrointestinal condition, are not diseases presumptively service connected to any in-service participation in a radiation-risk activity. Consequently, as a matter of law, service connection cannot be granted here on a presumptive radiation exposure basis pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. §§ 3.309(d), 3.311. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Furthermore, service medical records are silent for treatment for any of the claimed disorders, and these disabilities first manifest many years after the veteran was separated from service. Although the veteran has steadfastly maintained that radiation exposure caused the medical disabilities for which he seeks redress, his opinion cannot be the sole basis for a grant of service connection. Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. Grottveit v. Brown, 5 Vet. App. 91,93 (1993). Although the appellant is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge. Espiritu v. Derwinski,2 Vet. App. 492 (1992).

- 11 




The Board observes the veteran's opinions, contentions and arguments regarding the etiology of the conditions on appeal and points out that the veteran submitted several statements in support of the claim; however, a layman without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter. See Bostain v. West, 11 Vet. App. at 124 (1998); Routen v. Brown, 10 Vet App. 183, at 186 (1997).

Under these circumstances, the claims for service connection for an appendix condition, gastrointestinal condition, a right shoulder condition, and removal of the gall bladder, claimed as due to radiation exposure must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. In this case, the evidence does not support the claim and the doctrine is inapplicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to service connection for an appendix condition, claimed as due to radiation exposure is denied.

Entitlement to service connection for gastrointestinal condition, to include ulcer and reflux disease, claimed as due to radiation exposure is denied.

Entitlement to service connection for removal of the gall bladder, claimed as due to radiation exposure is denied.

Entitlement to service connection for a right shoulder condition, claimed as to radiation exposure is denied;

	RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

- 12 




